

115 HR 1481 IH: Fire Sprinkler Incentive Act
U.S. House of Representatives
2017-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1481IN THE HOUSE OF REPRESENTATIVESMarch 9, 2017Mr. Reed (for himself and Mr. Langevin) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to include automated fire sprinkler system retrofits as
			 section 179 property and classify certain automated fire sprinkler system
			 retrofits as 15-year property for purposes of depreciation.
	
 1.Short titleThis Act may be cited as the Fire Sprinkler Incentive Act. 2.Automated fire sprinkler system retrofits treated as section 179 property (a)In generalSection 179(d)(1)(B) of the Internal Revenue Code of 1986 is amended to read as follows:
				
 (B)which is— (i)automated fire sprinkler system retrofit property (as defined in section 168(i)(20) determined without regard to subparagraph (A)(i)(II) thereof), or
 (ii)section 1245 property (as defined in section 1245(a)(3)), and. (b)Effective dateThe amendments made by this section shall apply to property placed in service after the date of the enactment of this Act.
			3.Classification of certain automated fire sprinkler system retrofits
 (a)Treatment as 15-Year propertySection 168(e)(3)(E) of the Internal Revenue Code of 1986 is amended by striking and at the end of clause (viii), by striking the period at the end of clause (ix) and inserting , and , and by adding at the end the following:  (x)any automated fire sprinkler system retrofit property.. 
 (b)Applicable depreciation methodSection 168(b)(3) of such Code is amended by adding at the end the following new subparagraph:  (J)Any automated fire sprinkler system retrofit property..
 (c)Alternative systemThe table contained in section 168(g)(3)(B) of such Code is amended by inserting after the item relating to subparagraph (E)(ix) the following:
				
					
						(E)(x)39.
 (d)Definition of automated fire sprinkler system retrofit propertySection 168(i) of such Code is amended by adding at the end the following new paragraph:  (20)Automated fire sprinkler system retrofit property (A)In generalThe term automated fire sprinkler system retrofit property means any property which comprises a sprinkler system which—
 (i)is installed in a building or structure which— (I)was placed in service before the date on which such sprinkler system is placed in service, and
 (II)has an occupiable story the floor of which is more than 75 feet above the lowest level of fire department vehicle access, and
 (ii)is classified under one or more of the following: (I)National Fire Protection Association 13, Installation of Sprinkler Systems.
 (II)National Fire Protection Association 13 D, Installation of Sprinkler Systems in One and Two Family Dwellings and Manufactured Homes or International Residential Code Section P2904, Dwelling Unit Fire Sprinkler Systems.
 (III)National Fire Protection Association 13 R, Installation of Sprinkler Systems in Residential Occupancies up to and Including Four Stories in Height.
 (B)Exception for certain installations required by lawSuch term shall not include any sprinkler system the installation of which is required by State or local law by reason of the degree of additions or improvements made to such building or structure..
 (e)Effective dateThe amendments made by this section shall apply to property placed in service after the date of the enactment of this Act.
			